Exhibit 10.1

 

SETTLEMENT AGREEMENT AND


FULL AND FINAL MUTUAL GENERAL RELEASE

 

 


DEFINITIONS

 

                                                For purposes of this Settlement
Agreement and Full and Final Mutual General Release:

 

                                                “Agreement” refers to this
Settlement Agreement and Full and Final Mutual General Release.

 

                                                “Affiliates” refers to an
entity’s past and present parents, subsidiaries and affiliates and each of their
respective past and present officers, directors, shareholders, partners, agents,
employees, attorneys and legal representatives, and each of their respective
permitted successors and assigns

 

                                                “ATSI Delaware” refers to ATSI
Communications, Inc., a Delaware corporation.

 

                                                “ATSI Entities” refers to ATSI
Delaware and its Affiliates except for GlobalSCAPE.

 

                                                “GlobalSCAPE” refers to
GlobalSCAPE, Inc.

 

                                                “Claims” refers to and includes
all claims, rights, obligations, demands, debts, liabilities, controversies, and
causes of action, of any and every character, whether known or unknown, asserted
or unasserted, liquidated or unliquidated, accrued or unaccrued, mature or not
yet mature, at law or in equity, whether in contract, in tort, under state or
federal statute or rule or otherwise, or under any other theory, of any nature
whatsoever, arising at any time from the beginning of time through and including
the Effective Date related to the InterCompany Balance.

 

                                                “Effective Date” shall mean June
11, 2002

 

                                                “InterCompany Balance” means the
balance of amounts and other obligations due between the ATSI Entities and
GlobalSCAPE as of the Effective Date in respect of the Loans, GlobalSCAPE
provided Services, ATSI Entity provided Services, and any and all other matters.

 

                                                “Loans” refers collectively to
any and all amounts and obligations due under or in respect of all of the
following:

 

(i)                                     Note from ATSI Delaware to GlobalSCAPE
dated April 27, 2001 in the original principal amount of $200,000:

 

1

--------------------------------------------------------------------------------


 

(ii)                                  Security Agreement between TeleSpan, Inc.
and GlobalSCAPE, Inc. dated April 27, 2001 securing April 27, 2001 Note from
ATSI Delaware;

 

(iii)                               Note from ATSI Delaware dated November 15,
2001 in the original principal amount of $100,000;

 

(iv)                              Security Agreement between TeleSpan, Inc. and
GlobalSCAPE, Inc. dated November 15, 2001 securing November 15, 2001 Note from
ATSI Delaware;

 

(v)                                 Note from ATSI Delaware dated December 12,
2001 in the original principal amount of $40,000;

 

(vi)                              Security Agreement between TeleSpan, Inc. and
GlobalSCAPE, Inc. dated December 12, 2001 securing December 12, 2001 Note from
ATSI Delaware;

 

(vii)                           Note from ATSI Delaware dated February 15, 2002
in the original principal amount of $50,000;

 

(viii)                        Security Agreement between TeleSpan, Inc. and
GlobalSCAPE, Inc. dated February 15, 2002 securing February 15, 2002 Note from
ATSI Delaware; and

 

(ix)                                cash transfer from GlobalSCAPE to ATSI
Delaware in the amount of $150,000 on May 23, 2002.

 

                                                “NTFC Release” NTFC Capital
Corporation’s release of GlobalSCAPE from that Loan and Security Agreement
between NTFC Capital Corporation, certain ATSI Entities and GlobalSCAPE dated
July 31, 1999 and that Promissory Note in the original principal amount of
$2,000,000.00 between NTFC Capital Corporation, certain ATSI Entities and
GlobalSCAPE dated August 26, 1999 in the form attached as Exhibit A to this
Agreement.

 

                                                “Services” refers to any and all
services of any kind provided by the ATSI Entities to GlobalSCAPE or from
GlobalSCAPE to the ATSI Entities, including, but not limited to (i)
organizational services and capitalization, (ii) payroll and personnel
administration services, (iii)  the inclusion of GlobalSCAPE on an ATSI Entity
tax return, (iv) the inclusion of GlobalSCAPE on ATSI Entity insurance policies
and other arrangements, (iv)  investor relations services, (iv) web consulting,
(v) network consulting, (v) legal, accounting, and financial services, (vii)
providing surety on financial obligations; and (vi) liquidity services, such as
short term cash transfers.

 

                                                “Services Agreement” refers to
the Services Agreement in the form attached to this Agreement as Exhibit B to be
executed by ATSI Delaware and GlobalSCAPE

 

2

--------------------------------------------------------------------------------


 

contemporaneously with the execution of this Agreement, which provides, in part,
for prepaid services from the ATSI Entities to GlobalSCAPE in the amount of
$50,000.00.

 

                                                “Stock Purchase Agreement”
refers to that Stock Purchase Agreement between Brown and Mann—GlobalSCAPE Joint
Venture and ATSI Communications, Inc. to be executed contemporaneously with this
Agreement.

 

                                                The foregoing terms have the
foregoing meanings in this Agreement, whether or not capitalized, and whether
used in the singular or plural tense.

 


RECITALS

 

Whereas, GlobalSCAPE was formed as a wholly-owned subsidiary of an ATSI Entity
in 1996; and

 

Whereas, the ATSI Entities and GlobalSCAPE have performed various Services for
each other since GlobalSCAPE’s organization; and

 

Whereas, GlobalSCAPE has made the Loans; and

 

Whereas, the ATSI Entities and GlobalSCAPE have agreed on a definitive dollar
balance for the Intercompany Balance due from the ATSI Entities to GlobalSCAPE
and wish to settle that balance; and

 

Whereas, ATSI Delaware and GlobalSCAPE wish to execute a written Services
Agreement that will govern the provision of Services between GlobalSCAPE and the
ATSI Entities beginning on the Effective Date and going forward; and

 

Whereas, the ATSI Entities and GlobalSCAPE have agreed to cancel the
InterCompany Balance in consideration for ATSI Delaware obtaining the NTFC
Release and each party’s execution of this Agreement and the Services Agreement,
and ATSI’s execution of the Stock Purchase Agreement; and

 

Whereas, the parties have agreed to fully and finally compromise and settle any
and all Claims ever existing between them;

 

                                                Therefore, as material
consideration and inducement to the execution of this Agreement, and in
consideration of the mutual promises set forth herein, the execution by each
party of the Services Agreement, the delivery of the NTFC Release, and ATSI’s
execution of the Stock Purchase Agreement, GlobalSCAPE and ATSI Delaware, on its
behalf and on behalf of each ATSI Entity, hereby contracts, covenant and agree
as follows:

 

3

--------------------------------------------------------------------------------


 


AGREEMENTS AND RELEASES

 

1.  InterCompany Balance.  GlobalSCAPE and each ATSI Entity agree that the
dollar value of the InterCompany Balance as of the Effective Date is $612,303.51
on the books and records of GlobalSCAPE as of the Effective Date.  Upon delivery
of the NTFC Release, the execution of this Agreement and the Services Agreement,
ATSI’s execution of the Stock Purchase Agreement, and ATSI’s delivery of cash to
GlobalSCAPE in the amount of $200,000.00, the Intercompany Balance will be
cancelled and amounts due between the parties going forward will be only those
amounts arising under the Services Agreement and any other written agreement
executed by the parties after the Effective Date.  ATSI covenants and agrees to
promptly resolve any past benefit payments due related to the parties’ joint
employee benefit plans.

 

2.  Release of GlobalSCAPE by ATSI.  Contingent upon delivery of the NTFC
Release, the execution of this Agreement and the Services Agreement, ATSI’s
execution of the Stock Purchase Agreement, and ATSI’s delivery of cash to
GlobalSCAPE in the amount of $200,000.00, each ATSI Entity hereby
unconditionally and irrevocably releases, remises, acquits, forever discharges
and covenants not to sue GlobalSCAPE or its Affiliates for any and all Claims.

 

3.  Release of ATSI by GlobalSCAPE.  Contingent upon delivery of the NTFC
Release, the execution of this Agreement and the Services Agreement, ATSI’s
execution of the Stock Purchase Agreement, and ATSI’s delivery of cash to
GlobalSCAPE in the amount of $200,000.00, GlobalSCAPE hereby unconditionally and
irrevocably releases, remises, acquits, forever discharges and covenants not to
sue any of the ATSI Entities for any and all Claims.

 

4.  Authority and Ownership of Claims.  Each party represents, covenants and
warrants that it has the full authority and capacity to make this Agreement and
to grant the releases set forth herein, that it is the sole owner of any and all
Claims ever possessed by it against any other party or its Affiliates, and that
no portion of any Claims that it ever may have possessed against the other or
its Affiliates has been sold, assigned, transferred, pledged, or hypothecated to
any third party.

 

5.  Full and Final Settlement.  The parties understand and agree that the
performances specified in this Agreement are in full settlement, satisfaction
and compensation for all Claims that they may have against each other or their
Affiliates and that they will not receive any further sums, money or
consideration therefore.

 

6.  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

 

7.  Amendment.  This Agreement may not be amended or otherwise changed except by
an agreement in writing signed by each of the parties hereto.

 

4

--------------------------------------------------------------------------------


 

8.  Severability.  If any provision of this Agreement is or may be held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions shall nonetheless survive and continue in full force and
effect without being impaired or invalidated in any way.

 

9.  Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be an original and each of which shall constitute but one and the
same instrument.

 

10.  Complete Agreement.  The parties each acknowledge that this Agreement
constitutes the full, final and complete settlement of the differences and
supersedes all other written or oral exchanges, arrangements, or negotiations
between them concerning the subject matter of this Agreement, and further
acknowledge that there are no representations, agreements, arrangements, or
understandings, oral or written, concerning the subject matter of this Agreement
that are not fully expressed herein.

 

11.  Performance.  This Agreement is entered into and performable in Bexar
County, Texas, U.S.A.

 

12.  Headings and Construction.  Headings in this Agreement are for the
convenience of the parties and are not to be used in construing the Agreement. 
This Agreement shall not be construed or interpreted against either party,
either by having drafted this Agreement or otherwise, but shall be construed and
interpreted as to give the fullest effect to the releases set forth herein.

 

13.  Each party expressly represents and warrants to the other that he/it has
carefully read this Agreement, understand it contents, and signs this Agreement
as his/its own free act.

 

                In Witness Whereof, the parties have caused this Agreement to be
executed to be effective on the later of the dates set forth below.

 

 

 

GlobalSCAPE, Inc.

 

By:

/s/ Tim Nicolaou

Tim Nicolaou

Chief Executive Officer

Date:

6/11/02

 

 

5

--------------------------------------------------------------------------------


 

ATSI Entities

 

By:

ATSI Communications, Inc., a Delaware corporation,

 

 

By:

/s/ Stephen M. Wagner

 

 

Stephen M. Wagner

 

 

President and Chief Operating Officer

 

 

Date:

June 11, 2202

 

 

 

Exhibit A                NTFC Release

Exhibit B                Services Agreement

 

6

--------------------------------------------------------------------------------